TEMPLETON GLOBAL INVESTMENT TRUST 500 E. Broward Boulevard, Suite 2100 Fort Lauderdale, Florida 33394-3091 Franklin Templeton Distributors, Inc. 100 Fountain Parkway St. Petersburg, Florida 33716-1205 Re: Distribution Agreement Gentlemen: We are a Delaware statutory trust operating as an open-end management investment company. As such, our company, Templeton Global Investment Trust (referred to herein as the "Company"), comprised of five series (Templeton Income Fund, Templeton BRIC Fund, Templeton Emerging Markets Small Cap Fund, Templeton Frontier Markets Fund and Templeton Asian Growth Fund) and any additional series that may be created in the future, is registered under the Investment Company Act of 1940, (the "1940 Act"), and its shares are registered under the Securities Act of 1933 (the "1933 Act"). We desire to begin issuing our authorized but unissued shares of common stock (the "Shares") to authorized persons in accordance with applicable Federal and State securities laws. Shares will be made available for the Funds (referred to herein as a "Fund" or collectively as the "Funds") formed as a series of the Company. You have informed us that your company is registered as a broker-dealer under the provisions of the Securities Exchange Act of 1934 and that your company is a member of the National Association of Securities Dealers, Inc. You have indicated your desire to act as the exclusive selling agent and distributor for the Shares. We have been authorized to execute and deliver this Agreement to you by a resolution of our Board of Trustees passed at a meeting at which a majority of our Trustees, including a majority who are not otherwise interested persons of the Company and who are not interested persons of our investment adviser, its related organizations or with you or your related organizations, were present and voted in favor of the said resolution approving this Agreement. 1. Appointment of Underwriter. Upon the execution of this Agreement and in consideration of the agreements on your part herein expressed and upon the terms and conditions set forth herein, we hereby appoint you as the exclusive sales agent for our Shares (except for sales made directly by the Funds without sales charge) and agree that we will deliver such Shares as you may sell. You agree to use your best efforts to promote the sale of Shares, but are not obligated to sell any specific number of Shares. 2. Independent Contractor.
